Electronically Filed
                                                    Supreme Court
                                                    SCPW-17-0000886
                                                    09-JAN-2018
                                                    11:21 AM

                         SCPW-17-0000886

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                ESTELITA T. TERRADO, Petitioner,

                               vs.

 CAROLINA DOMINGO; STEPHEN ISAMU SHIGAMOTO; STACY LYN SHIGAMOTO;
  PAULA LURI OGI; U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR
  STRUCTURED ASSET SECURITIES CORPORATION MORTGAGE PASS-THROUGH
           CERTIFICATES, SERIES 2007-GEL2, Respondents.


                       ORIGINAL PROCEEDING
                      (S.P. NO. 08-1-0202)

          ORDER DENYING PETITION FOR WRIT OF PROHIBITION
 (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and
     Circuit Judge Eddins, in place of McKenna, J., recused)

          Upon consideration of petitioner Estelita T. Terrado’s

petition for writ of prohibition, filed on December 15, 2017, and

the record, it appears that petitioner fails to demonstrate that

she is entitled to the requested writ of prohibition.    See

Honolulu Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62

(1978) (a writ of prohibition “is an extraordinary remedy . . .

to restrain a judge of an inferior court from acting beyond or in

excess of his jurisdiction”); Gannett Pac. Corp. v. Richardson,

59 Haw. 224, 226, 580 P.2d 49, 53 (1978) (a writ of prohibition

is not meant to serve as a legal remedy in lieu of normal
appellate procedures; rather, it is available in “rare and

exigent circumstances” where “allow[ing] the matter to wend its

way through the appellate process would not be in the public

interest and would work upon the public irreparable harm”).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

prohibition is denied.

          DATED: Honolulu, Hawai#i, January 9, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson

                              /s/ Todd W. Eddins




                                2